1. Def’s Pro Se Motion for Leave to File
2. Def’s Pro Se Motion for Leave to File Forma Pauperis
3. Def’s Pro Se Motion of Discovery Under Rule 26.2 Production of Witness Statements
4. Def’s Pro Se Motion of Discovery of Arrest Reports/Statement of Arresting Officer
5. Def’s Pro Se Motion of Empeachment [sic] of Witness (Government)
6. Def’s Pro Se Motion to Suppress
7. Def’s Pro Se Motion of Disclosure of Video and Audio of Recorded Interrogation of Defendant as Evidence (DVD Interview of Defendant) Page #5 of Motion of Discovery Photos-Videos-Sketches
8. Def’s Pro Se Motion to Suppress and/or Empeachment [sic] of Statements and Expert Witnesses, Officers of Law in Said Case Exhibits 4, 6, 6 of Motion of Discovery
9. Def’s Pro Se Motion to Suppress Exhibit 14 Constitutional Rights Warning and Consent
10. Def’s Pro Se Motion to Suppress Victim’s Statement Exhibit “Unknown”
1. Dismissed
2. Allowed
3. Dismissed
4. Dismissed
5. Dismissed
6. Dismissed
7. Dismissed
3. Dismissed
9. Dismissed
10. Dismissed